Order filed March 3, 2022




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-21-00596-CV
                                   ____________

      CHRISTOPHER STEVE AND LINDA THOMPSON, Appellants

                                         V.

       KATHY STEVE, PAUL STEVE, AND SAM STEVE, Appellees


             On Appeal from the County Civil Court at Law No. 4
                           Harris County, Texas
                      Trial Court Cause No. 1141362

                                    ORDER
      The notice of appeal in this case was filed October 19. 2021. The clerk
responsible for preparing the record notified this court that appellants had not made
payment for the clerk’s record. No evidence that appellants have established
indigence has been filed. See Tex. R. Civ. P. 145. On January 20, 2022, this court
notified appellants that the appeal was subject to dismissal unless they filed a
response with proof of payment for the clerk’s record. No response was filed.
Therefore, the court issues the following order.
      Appellants are ordered to demonstrate to this court that they have made
arrangements to pay for the clerk’s record on or before March 24, 2022. See Tex.
R. App. P. 35.3(c). If appellants fail to do so, the appeal will be dismissed. See Tex.
R. App. P. 37.3(b).

                                   PER CURIAM

Panel consists of Justices Jewell, Zimmerer, and Hassan.




                                          2